Title: From George Washington to James Keith, 10 December 1797
From: Washington, George
To: Keith, James



Dear Sir,
Mount Vernon 10th Decr 1797.

I have just concluded a bargain with Mr James Welch of Greenbrier County, for four tracts of land of which I am possessed on the River Kanhawa, & in the County of Kanhawa (as you will see by the Patents, & Conveyance herewith enclosed) on the following terms; that is to say, I agree to lease the said lands, to the saidjames [Welch], for the term of 30 years; to commence on the 1st day of January next (1798) at the Rent of $5,000 for the first year, to conclude the 31st of Decr following, for $8,000 the next year, and from thence until the expiration of the 30 yrs for $11,143 annually; and for 99 years thereafter on an annual Rent of $22,286. The Rents are always to become due on the aforesaid 31st of Decr in each year, and destrainable for two Calendar months thereafter. With express Covenants to Re-enter upon the land if the same is not regularly and duly paid.
It is further agreed, that the said James Welch not only may, but shall, lay out the aforesaid tracts of land into convenient tenements of from 50 to 300 acres according to the abilities, and ⟨illegible⟩ of the applicants; & may let the same, but for no longer term than is granted to himself. Each tenant being obliged within  years to build a comfortable dwelling house of Stone or Brick, or of Wood with a stone or Brick Chimney; build a Barn, plant orchards and make meadow suitable to the size, and importance of the Tenement; and is moreover, to be compelled to keep a fourth of the Wood & timber in reserve (for the support of the premises) until the expiration of the terms for which the tracts are granted ⟨usually⟩ 30 years; and 1/5 to remain so at the expiration of the further term of 99 years. The Sub-tenants to be subject to all the covenants that the principal is, for the Landlords security

except the quantum of Rents (which is to be a matter between themselves).
Lastly, it is agreed that the said James Welch shall have the priviledge of purchasing the fee simple in the aforesaid tracts on the following conditions; that is—if on the 1st day of Jany which shall be in the year 1804 he shall pay the sum of $50,000, one fourth of the Rent of $11,143 shall cease for that year; if on the 1st day of Jany 1805 $50,000 more shall be paid, another fourth of the rent shall be deminished for that year; if $50,000 more shall be paid on the first of Jany in the year 1806, another fourth of the rent shall cease for that year: and if, on the 1st day of Jany 1807 $50,000 more shall be paid, then, and thereafter, the rents are to cease altogether, and the said Jas Welch is to be seized in fee, of the property; & a conveyance thereof is to be made accordingly. But it is understood, and must be clearly so expressed, that in failure of exact payment on or before the days above mentioned, all rights, or possession of right, to the purchase of the Fee simple, ceases from thence forward; but if the first $50,000 is paid, & a failure takes place of the second on the day appointed, then, and in that case the whole Rent of $11,413 recommences from that time and the $50,000 so paid is to go in discharge of future rents, until it is expended in that way, and the same if the 2d payment is added to the first, and the 3d fails, or the 3d added to the other two, & the 4th fails; the positive agreement being, that nothing less than the whole sum of $200,000 pd precisely at the time aforesaid shall entitle the said Welch to a fee simple estate in these lands, and all payments short of the whole sum shall be applied in discharge of the future rents, at the rate of $11,413 pr Annum, until they are expended in this manner.
Being informed that you occasionally employ yourself in draughts of this sort, I apply to you, on this occasion, in preference to any other, being persuaded, as it is a matter of importance, that you will give due attention thereto. Whether it is usual for the Lessor or the Lessee to pay for the instruments of this sort I know not, but I will see you paid ⟨Informed⟩) Mr Welch that I would be in Alexandria on tuesday next; against which time if you could have the draught (or rough copy of it) ready, it would be convenient to us both. The right of Re-entry and usual covenants for security of the Landlord and Tenant will of course be inserted ⟨and a illegible⟩

to give me collateral security for the payment of the first rents; but this will be another matter. I am always with esteem & respect Yr⟨s⟩

Go: Washington

